Exhibit 10.1

Mutual Termination Agreement
This Mutual Termination Agreement (“Agreement”) is dated September 28, 2015, and
is between Yahoo! Inc. and Yahoo! EMEA Limited (as successor-in-interest to
Yahoo! Sarl) (together, “Yahoo!”), on the one hand, and Infospace LLC (f/k/a
InfoSpace Sales LLC) and Blucora, Inc. (together, “Publisher”), on the other
hand.
Yahoo! and Publisher are parties to the Yahoo! Publisher Network Contract
#1-23975446 effective as of January 1, 2011 (as amended, “Original Agreement”).
The current term of the Original Agreement ends on December 31, 2015, and the
Original Agreement will automatically renew for an additional one year term
unless a party provides the other party with notice of non-renewal at least 90
days before the expiration of the current term.
The parties are currently negotiating a new agreement, and to ensure the
Original Agreement does not renew with its current terms, the parties are
entering into this Agreement to terminate the Original Agreement at the end of
its current term on December 31, 2015.
The parties therefore agree as follows:
1.
Original Agreement Termination. The Original Agreement will not renew for an
additional one year term and will terminate at the end of its current term on
December 31, 2015.

2.
Survival of Certain Obligations. Neither party waives, and each party hereby
reserves, the rights it has against the other party pursuant to the Original
Agreement.

3.
Law and Venue. This Agreement will be governed by California law, without regard
for its conflict of law principles. Each party hereby consents to personal
jurisdiction and exclusive venue in the federal and state courts located in
Santa Clara County, California.

The parties are signing this Agreement on the date stated in the introductory
clause.
YAHOO! INC.
By: /s/ Ian Weingarten                                      
Name: Ian Weingarten                                      
Title: SVP, Corporate Development & Partnerships
INFOSPACE LLC
By: /s/ Peter Mansour                                       
Name: Peter Mansour                                       
Title: President                                                 
YAHOO! EMEA LIMITED


By: /s/ William R. Cobane                                
Name: William R. Cobane                                
Title: Director                                                   
BLUCORA, INC. (as guarantor under Section 22 of Attachment B of the Original
Agreement)
By: /s/ Eric Emans                                                
Name: Eric Emans                                                
Title: CFO                                                             




